Title: General Orders, 23 December 1780
From: Washington, George
To: 


                        
                            Saturday December 23d 1780
                            Parole
                            Countersigns
                        
                        The Regimental Surgeons are requested to transmit weekly Returns of the sick, to the Orderly Office, every
                            Saturday directed to the Chief Physician and Surgeon of the army, only specifying the number and the particular diseases
                            under which they labor; all who have been sent to the hospitals and all who have died.
                        The commanding officers of divisions brigades or seperate Posts are requested to see the above order strictly
                            complied with.
                        Those of the Pennsylvania and Jersey troops will deliver theirs to Doctor Latimer at Morristown.
                    